 1                                                                        Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
 8                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 9
                                                       NO. C15-1175 RSL
10 YESENIA PACHECO, LUIS LEMUS, and
   S.L.P., minor child, by and through her
11 Guardian ad Litem Brian Comfort,                    STIPULATION AND ORDER
                                                       EXTENDING CERTAIN
12                                Plaintiffs,          PRETRIAL DEADLINES
13                         v.
14 UNITED STATES OF AMERICA,
15
                                  Defendant.
16
17
            COME NOW the parties, and respectfully agree and request that the Court extend the
18
     deadline for certain pretrial deadlines, in particular, but not solely, the deadline for expert
19
     disclosures and the discovery deadline. Currently, pursuant to the Amended Order Setting
20
     Trial Dates and Related Dates, this matter is set for trial on June 3, 2019. Disclosure of
21
     expert testimony under FRCP 26(a) (2) is due by January 6, 2019, and discovery must be
22
     completed by February 21, 2019. Other dates are set forth therein. See Docket Order No.
23
     55.
24
            The parties request a 21 day extension of all dates, with the exception of the trial date.
25
     The parties will confer further and will consult with the Court should the parties or a party
26
     determine that an extension of the trial date is necessary. Accordingly, the deadline for
27
     disclosure of expert testimony would be January 28, 2019, and discovery would be
28

      STIPULATION AND ORDER EXTENDING PRETRIAL DEADLINE                      UNITED STATES ATTORNEY
                                                                             1201 PACIFIC AVENUE, SUITE 700
      C15-1175 RSL-1                                                          TACOMA, WASHINGTON 98402
                                                                                     (253) 428-3800
 1 completed by March 14, 2019. These extensions are necessitated by the lapse in funding for
 2 the Department of Justice (“DOJ”) and certain other Executive departments and agencies.
 3 During the lapse in funding DOJ attorneys are prohibited from working except under certain
 4 circumstances which are not met here. The parties cannot predict when the lapse in funding
 5 will end, but are only requesting this relatively brief extension at this point.
 6          Accordingly, the parties agree and respectfully request that the Court order this
 7 extension of the expert disclosure deadline, discovery deadline and other pretrial deadlines.
 8
 9          DATED this 28th day of December, 2018.
10
     Respectfully submitted,
11
      By:                                                  By:
12
      s/ Steve Ralph Alvarez                               ANNETTE L. HAYES
13    Steve Ralph Alvarez, WSBA # 23051                    United States Attorney
14    705 S. 9th St., Ste. 304
      Tacoma, WA 98405-4600                                s/ Patricia D. Gugin
15    Steve@alvarezlaw.com                                 PATRICIA D. GUGIN, WSBA #
                                                           43458
16
      s/ Michael A. Maxwell                                Assistant United States Attorney
17    Michael A. Maxwell, WSBA # 21781                     United States Attorney=s Office
18    MAXWELL GRAHAM                                       1201 Pacific Avenue, Suite 700
      1621 114th Ave. SE, Ste. 123                         Tacoma, Washington 98402
19    Bellevue, WA 98004                                   Phone: 253-428-3800
20    Mike@MaxwellGrahamLaw.com                            Fax: 253-428-3826
                                                           E-mail: pat.gugin@usdoj.gov
21    Attorney for Plaintiffs
22                                                         Attorney for Defendant

23
24
25
26
27
28

      STIPULATION AND ORDER EXTENDING PRETRIAL DEADLINE                    UNITED STATES ATTORNEY
                                                                           1201 PACIFIC AVENUE, SUITE 700
      C15-1175 RSL-2                                                        TACOMA, WASHINGTON 98402
                                                                                   (253) 428-3800
 1                                             ORDER
 2         Pursuant to the foregoing Stipulation, it is hereby
 3
 4         ORDERED, ADJUDGED and DECREED that the deadline for the disclosure of
 5 expert witnesses is extended from January 6, 2019 through January 28, 2019 (rebuttal reports
 6 due 30 days thereafter) and discovery also is extended from February 21, 2019 through
 7 March 14, 2019. All other dates in the current scheduling order are extended by 21 days,
 8 with the exception of the trial date.
 9
10         Dated this 4th day of January, 2019.
11
12                                            A
                                              Robert S. Lasnik
13                                            United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATION AND ORDER EXTENDING PRETRIAL DEADLINE                  UNITED STATES ATTORNEY
                                                                        1201 PACIFIC AVENUE, SUITE 700
     C15-1175 RSL-3                                                      TACOMA, WASHINGTON 98402
                                                                                (253) 428-3800
